Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 30, 2020

The Court of Appeals hereby passes the following order:

A20A0976. ROBERT TAYLOR v. DOUGLAS R. DAUM.

      Douglas R. Daum sued Robert Taylor, and a jury awarded $6,362.00 in
damages. Taylor appeals this ruling. We lack jurisdiction.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). However,
appeals in actions for damages in which the judgment is $10,000.00 or less require
compliance with the discretionary appeal statute. OCGA § 5-6-35 (a) (6), (b);
Jennings v. Moss, 235 Ga. App. 357, 357 (509 SE2d 655) (1998). Because the
judgment entered was less than $10,000, Taylor was required to file a discretionary
application in order to appeal. See Jennings, 235 Ga. App. at 357; see also City of
Brunswick v. Todd, 255 Ga. 448, 448 (339 SE2d 589) (1986). His failure to do so
deprives this Court of jurisdiction over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                  01/30/2020
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.